DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 10/1/2019.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/1/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]) that customers of clinical decision support systems need to identify useful information from unstructured text in massive numbers of documents. So a need exists to organize these human interactions by automatically identifying clinical inference rules using the steps of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc.  Applicant’s system/method/computer readable medium is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automatically identifying clinical inference rules,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 8 and 15 is/are directed to the abstract idea of “automatically identifying clinical inference rules,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc., that is “automatically identifying clinical inference rules,” etc. The limitation of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc., that is “automatically identifying clinical inference rules,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc., that is “automatically identifying clinical inference rules,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memories, input/output devices, communication devices, networks (Applicant’s Specification [0078]-[0080]), etc.) to perform steps of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memories, input/output devices, communication devices, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memories, input/output devices, communication devices, networks, etc.). At paragraph(s) [0078]-[0080], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memories, input/output devices, communication devices, networks,” etc. to perform the functions of “parsing documents, determining affinity correspondence measures, determining sets of inferred rules, generating inferred rules,” etc. The recited “processors, memories, input/output devices, communication devices, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-7, 9-14 and 16-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-7, 9-14 and 16-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-7, 9-14 and 16-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-7, 9-14 and 16-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2003/0004915), in view of Pestian et al. (US 2019/0042563).

CLAIM 1  
As per claim 1, Lin et al. disclose: 
a method (Lin et al., Figure 6, [0012] method, [0067] Referring to FIG. 6, the steps carried out during an implementation of the invention are set forward), in a cognitive computing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement an inference rules identification mechanism for automatically identifying inference rules (Lin et al., [0029] Pentium-III, memory), the method comprising: 
parsing a content of at least one natural language document in a collection of natural language documents utilizing natural language processing (Lin et al., Figure 6 101 parse each sentence in input corpus); 
determining a set of inferred rules, wherein each inferred rule in the set of inferred rules (Lin et al., Figure 6, Abstract The output of the inventive system is a set of inference rules and a database in which to store these inference rules, [0011] An inference rule is generated for each pair of similar paths. The output of the inventive system is a set of inference rules); and 
automatically generating the inferred rules as rule data structures that are implemented in a cognitive computing model of the cognitive computing system (Lin et al., Figure 6, Abstract The output of the inventive system is a set of inference rules and a database in which to store these inference rules, [0011] An inference rule is generated for each pair of similar paths. The output of the inventive system is a set of inference rules).


Lin et al. fail to expressly disclose:
identify a set of attributes and corresponding values present in the content of the at least one natural language document thereby forming a set of attribute/value pairs
for each attribute/value pair in the set of attribute/value pairs, determining an affinity correspondence measure of the attribute/value pair with each other attribute/value pair in the set of attribute/value pairs, wherein the affinity correspondence measure indicates an affinity of one attribute/value pair to another attribute/value pair in the set of attribute/value pairs
based on the affinity correspondence measures of each attribute/value pair with each other attribute/value pair in the set of attribute/value pairs
indicates a relationship between the attribute/value pair and a corresponding attribute/value pair.


However, Pestian et al. teach:
identify a set of attributes and corresponding values present in the content of the at least one natural language document thereby forming a set of attribute/value pairs (Pestian et al., Figure 9 attributes, [0004] quantitative values, [0005] plurality of documents, [0157] A weight linking pair of concepts, [0172] pairs of concepts, [0192] relations 222 between concepts 224)
for each attribute/value pair in the set of attribute/value pairs, determining an affinity correspondence measure of the attribute/value pair with each other attribute/value pair in the set of attribute/value pairs, wherein the affinity correspondence measure indicates an affinity of one attribute/value pair to another attribute/value pair in the set of attribute/value pairs (Pestian et al., [0176] affinity scores)
based on the affinity correspondence measures of each attribute/value pair with each other attribute/value pair in the set of attribute/value pairs (Pestian et al., [0176] affinity scores)
indicates a relationship between the attribute/value pair and a corresponding attribute/value pair (Pestian et al., [0176] affinity scores).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “identify a set of attributes and corresponding values present in the content of the at least one natural language document thereby forming a set of attribute/value pairs,” etc. as taught by Pestian et al. within the method as taught by the Lin et al. with the motivation of providing advantages for mining clinical free-text (Pestian et al., [0031]).

CLAIM 2   
As per claim 2, Lin et al. and Pestian et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the affinity correspondence measure is generated across multiple sets of attribute/value pair obtained from multiple different natural language documents (Pestian et al., Figure 9 attributes, [0004] quantitative values, [0005] plurality of documents, [0157] A weight linking pair of concepts, [0172] pairs of concepts, [0176] affinity scores, [0192] relations 222 between concepts 224).


The obviousness of combining the teachings of Pestian et al. with the method as taught by Lin et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Lin et al. and Pestian et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the at least one natural language document comprises electronic medical record documents associated with a set of patients and wherein each set of attribute/value pairs is associated with a different patient in the set of patients (Pestian et al., [0025] medical records).


The obviousness of combining the teachings of Pestian et al. with the method as taught by Lin et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Lin et al. and Pestian et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising: performing natural language processing on the collection of natural language documents to identify instances of attribute/value pairs in the set of attribute/value pairs corresponding to hypothetical natural language content, wherein the identified instances are hypothetical attribute/value pairs; and removing the hypothetical attribute/value pairs from the set of attribute/value pairs prior to the determining and automatically generating operations (Pestian et al., Figure 9 attributes, [0004] quantitative values, [0005] plurality of documents, [0025] medical records, [0157] A weight linking pair of concepts, [0172] pairs of concepts, [0176] affinity scores, [0192] relations 222 between concepts 224).


The obviousness of combining the teachings of Pestian et al. with the method as taught by Lin et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Lin et al. and Pestian et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein determining the affinity correspondence measure comprises: counting a number of instances of each attribute or the attribute/value pairs in the set of attribute/value pairs in the collection of natural language documents; for each first attribute/value pair in the set of attribute/value pairs, comparing the first attribute/value pair to each other second attribute/value pair in the set of attribute/value pairs and determining a frequency count of a number of instances of co-occurrence of the first attribute/value pair with each other second attribute/value pairs on documents of the collection of natural language documents; in response to the frequency count being above a rejection threshold, removing the combination of the first attribute/value pair and the second attribute/value pair from further processing; and generating an attribute/value pair hypothesis data structure specifying first attribute/value pairs and second attribute/value pairs that have statistically significant correlations with one another based on the frequency count being equal to or below the rejection threshold (Pestian et al., [0138] frequencies, [0190] correlation coefficients).


The obviousness of combining the teachings of Pestian et al. with the method as taught by Lin et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Lin et al. and Pestian et al. 
teach the method of claim 5 and further disclose the limitations of:
wherein the inferred rules are generated based on correlations of first attribute/value pairs and second attribute/value pairs specified in the attribute/value pair hypothesis data structure (Pestian et al., [0176] affinity scores, [0190] correlation coefficients).


The obviousness of combining the teachings of Pestian et al. with the method as taught by Lin et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Lin et al. and Pestian et al. 
teach the method of claim 1 and further disclose the limitations of:
where in the inferred rules that are automatically generated as rule data structures implemented in the cognitive computing model of the cognitive computing system are used process other natural language documents (Lin et al., Figure 6, Abstract The output of the inventive system is a set of inference rules and a database in which to store these inference rules, [0011] An inference rule is generated for each pair of similar paths. The output of the inventive system is a set of inference rules).


CLAIMS 8-14 
As per claims 8-14, claims 8-14 are directed to a computer readable medium. Claims 8-14 recite the same or similar limitations as those addressed above for claims 1-7. Claims 8-14 are therefore rejected for the same reasons set forth above for claims 1-7.

CLAIMS 15-20 
As per claims 15-20, claims 15-20 are directed to a system. Claims 15-20 recite the same or similar limitations as those addressed above for claims 1-7. Claims 15-20 are therefore rejected for the same reasons set forth above for claims 1-7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gnanasambandam et al. (US 2020/0117857) disclose system and method for answering natural language questions posed by a user.
Pillai et al. (US 2021/0358601) disclose artificial intelligence system for clinical data semantic interoperability.
Smythe et al. (Reference U) disclose an information theoretic approach to rule induction from databases.
Suh et al. (Reference V) disclose basics of concepts representation for document summarization.
Zeng et al. (Reference W) disclose natural language processing for EHR-based computational phenotyping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626